Case 5:21-cv-00075-JPB-JPM Document 4 Filed 05/19/21 Page 1 of 3 PageID #: 15




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                  WHEELING


ELIZABETH SCARFF,

                       Plaintiff,

v.                                                    CIVIL ACTION NO.: 5:21CV75
                                                      (BAILEY)
ANDREW SAUL,
COMMISSIONER OF SOCIAL SECURITY,

                       Defendant.


                    REPORT AND RECOMMENDATION
       Pursuant to 28 U.S.C. § 636(b) and LR Civ P 9.02 regarding Social Security Cases, this

action to review the final decision of the Commissioner of Social Security has been referred to the

Magistrate Judge for review, and report and recommendations.

       Plaintiff has filed an Application to Proceed Without Prepayment of Fees and Affidavit

[ECF No. 2]. In the Application, Plaintiff states that she receives $2,913.84 per month in

retirement benefits. Her husband receives $2,818.54 in retirement and disability benefits. They

expect to receive the same amounts next month as well. They currently own their home outright,

which is valued at $200,000.00. They have $59,002.30 in their checking and savings accounts.

Their combined monthly expenses are $2,458.18. ECF No. 2.

       A litigant is not required to show that he is completely destitute in order to qualify as an

indigent within the meaning of 28 U.S.C. § 1915(a). Adkins v. E.I. Du Pont de Nemours & Co.,

335 U.S. 331, 337-44 (1948). However, the “privilege to proceed without posting security for

costs and fees is reserved to the many truly impoverished litigants who…would remain without

legal remedy if such privilege were not afforded to them.” Brewster v. North Am. Van Lines, Inc.,
Case 5:21-cv-00075-JPB-JPM Document 4 Filed 05/19/21 Page 2 of 3 PageID #: 16




461 F.2d 649, 651 (7th Cir. 1972). The Court in Carter v. Telectron, Inc., 452 F.Supp. 939 (S.D.

Tex. 1976) set forth three questions to be used to determine whether a person should be permitted

to proceed in forma pauperis pursuant to 28 U.S.C. § 1915: (1) whether the litigant is barred from

the federal courts by the reason of his “impecunity”; (2) whether the litigant’s access to the courts

is blocked by the imposition of an undue hardship; and (3) whether the litigant is forced to

contribute his last dollar, or render himself destitute, to prosecute his claim. Id. at 943. See also

Abbot v. Commissioner of Social Security, 2010 WL 4226151, at *1 (D.S.C. Sept. 17, 2010).

       In the instant case, a review of Plaintiff’s IFP application reveals that her and her spouse’s

monthly income exceeds their monthly expenses. Additionally, Plaintiff is in possession of

valuable assets, including her home, which is valued at $200,000.00. Finally, Plaintiff and her

husband have approximately $59,000.00 in cash. These financial considerations demonstrate that

Plaintiff’s access to the courts would not be blocked if she were to pay the filing fee for the instant

matter. Additionally, Plaintiff’s IFP application does not support the conclusion that the filing fee

is an undue hardship or that she would render herself destitute by filing the same in order to

prosecute her claim.      Accordingly, and for all of the foregoing reasons, the undersigned

RECOMMENDS that Plaintiff’s Application to Proceed In Forma Pauperis [ECF No. 2] be

DENIED.



       Within fourteen (14) days after being served with a copy of this Report and

Recommendation, Plaintiff may file written objections identifying the portions of the Report

and Recommendation to which objections are made and the basis for such objections with

the Clerk of the Court.




                                                  2
Case 5:21-cv-00075-JPB-JPM Document 4 Filed 05/19/21 Page 3 of 3 PageID #: 17




       A copy of such objections should also be submitted to the United States District Judge

assigned to this matter. Failure to timely file objections to the Report and Recommendation

set forth above will result in waiver of the right to appeal from a judgment of this Court

based upon such Report and Recommendation. See 28 U.S.C. § 636(b)(1); Wright v. Collins,

766 F.2d 841, 845-48 (4th Cir. 1985); United States v. Schronce, 727 F.2d 91, 94 (4th Cir.

1984), cert. denied, 467 U.S. 1208 (1984); see also Thomas v. Arn, 474 U.S. 140, 155 (1985).




       The Clerk of the Court is DIRECTED to provide a copy of this Order to parties who appear

pro se and all counsel of record, as applicable, as provided in the Administrative Procedures for

Electronic Case Filing in the United States District Court for the Northern District of West

Virginia.



       DATED: 5/19/2021



                                            BáB ]tÅxá cA `tééÉÇx
                                            JAMES P. MAZZONE
                                            UNITED STATES MAGISTRATE JUDGE




                                               3
